835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Freddie WALLS, Petitioner-Appellee, Cross-Appellant,v.ADULT PAROLE AUTHORITY OF OHIO, Respondent-Appellant, Cross-Appellee.
Nos. 87-3376, 87-3386.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Petitioner, Freddie Walls, filed a petition for a writ of habeas corpus on the ground that his constitutional rights had been violated by the manner in which his parole violation hearing was conducted and his parole therefore was wrongfully revoked.  On March 24, 1987 the United States District Court for the Northern District of Ohio granted the writ, but stayed its issuance for thirty days to allow the Ohio Adult Parole Authority to conduct a new parole revocation hearing.  The Parole Board appealed the District Court's decision, and the petitioner cross-appealed.


2
In the meantime, on March 20, 1987, the Ohio Adult Parole Authority paroled the petitioner for reasons unrelated to this case.  The petitioner's return to parole status moots his petition for habeas corpus.  The state's appeal is also moot.  We therefore VACATE the District Court's judgment and REMAND with orders to DISMISS petitioner's suit.  See Great Western Sugar Co. v. Nelson, 442 U.S. 92, 93 (1979).